Citation Nr: 0535068	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  03-25 350 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for fibromyalgia.  

2.	Entitlement to service connection for degenerative disc 
disease of the cervical spine with stenosis and 
radiculopathy.  

3.	Entitlement to an increased rating for residuals of a left 
ankle fracture with traumatic arthritis, shortening of the 
left lower extremity, and scar formation, currently evaluated 
as 30 percent disabling.  

4.	Entitlement to an increased rating for degenerative disc 
disease of the lumbosacral spine with stenosis, myofascial 
pain, and arachnoiditis, currently evaluated as 40 percent 
disabling.  

5.	Entitlement to an initial rating in excess of 10 percent 
for left lower extremity radiculopathy.  

6.	Entitlement to an initial rating in excess of 10 percent 
for right lower extremity radiculopathy.  
REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from May 1966 to September 
1968.                   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in July 2001 
and January 2003 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  

The Board remanded this matter in March 2005 to afford the 
veteran a Board hearing.  


FINDINGS OF FACT

1.	The veteran's fibromyalgia is not related to service.  

2.	The veteran's cervical spine disability is not related to 
service.  

3.	The veteran's left foot/ankle disorder is characterized by 
severe disability but has not resulted in the actual loss of 
use of the left foot.  

4.	The medical evidence of record indicates that the 
veteran's low spine disability causes pronounced and 
persistent pain accompanied by substantial neuropathy.  

5.	The veteran's left lower extremity disorder is manifested 
by mild neurological symptoms.  

6.	The veteran's right lower extremity disorder is manifested 
by mild neurological symptoms.  


CONCLUSIONS OF LAW

1.	Fibromyalgia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).  

2.	A cervical spine disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2005).  

3.	The criteria for a disability evaluation in excess of 30 
percent for a left ankle/foot disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.71a Diagnostic Code 5284 (2005).

4.	The criteria for a higher disability evaluation of 60 
percent, for the service-connected low spine disability have 
been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40-4.46, 4.59, 
4.71a, Diagnostic Code 5293 (2003), as amended by 67 Fed. 
Reg. 54345-54349 (August 22, 2002).

5.	The criteria for an initial disability evaluation in 
excess of 10 percent for a left lower extremity disorder have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 4.124a Diagnostic Code 8520 (2005).

6.	The criteria for an initial disability evaluation in 
excess of 10 percent for a right lower extremity disorder 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.124a Diagnostic Code 8520 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection and increased 
rating in his several claims.  In the interest of clarity, 
the Board will initially discuss whether the issues have been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claims, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claims by means of rating 
decisions issued in July 2001 and January 2003, Statements of 
the Case issued in January and August 2003, Supplemental 
Statements of the Case issued in August 2003, April 2004, and 
July 2004, and letters from the RO issued in May 2001 and 
June 2002.  

In the rating decisions, the veteran was informed of the 
bases for the denials of his claims and of the type of 
evidence that he needed to submit to prevail.  In the 
Statements of the Case and Supplemental Statements of the 
Case, the RO notified the veteran of all regulations 
pertinent to his claims, informed him of the reasons for the 
denials, and provided him with additional opportunity to 
present evidence and argument.  

In addition, the RO advised the veteran in its May 2001 and 
June 2002 letters of the respective duties of the VA and of 
the veteran in obtaining that evidence, and of requirements 
in service connection and increased rating claims.  

Moreover, the RO advised the veteran to forward evidence to 
the RO, or tell the RO about "any" information or evidence 
that pertained to his case which the RO should obtain (the 
Board also finds that the veteran was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(veteran should be notified that he should submit any 
pertinent evidence in his possession).  And the RO provided 
notification to the veteran before the RO adjudicated his 
claims in July 2001 and January 2003.  Pelegrini, 18 Vet. 
App. at 121 (a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits).  

As such, the Board finds that the rating decisions, the 
Statements of the Case, the Supplemental Statements of the 
Case, and the notification letters provided by the RO 
specifically satisfy the notice requirements of 38 U.S.C.A. 
§ 5103 of the new statute. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate 
claims, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  Here, the RO obtained private, VA, and 
service medical records relevant to this appeal, and afforded 
the veteran compensation examination for each of his claims.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claims for Service Connection

The veteran claims service connection for fibromyalgia and a 
cervical spine disorder.  For the reasons set forth below, 
the Board disagrees with the veteran.  In short, the 
objective medical evidence of record does not support his 
contention that these disorders relate to his active service 
in the late 1960s.      

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131 (2002); 38 C.F.R. § 3.303(a) 
(2005).  Service connection may be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  

Generally, to establish service connection for a disability, 
a claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of inservice incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the inservice disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

	Fibromyalgia

The preponderance of the medical evidence of record shows 
that the veteran has a current fibromyalgia disorder.  While 
a VA medical examiner questioned this diagnosis in October 
2002, private and other VA physicians have clearly diagnosed 
the veteran with this disorder.  See Evans v. West, 12 Vet. 
App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995)); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994)(the Board must account for the evidence it finds 
persuasive or unpersuasive).  The Board also notes that the 
lay statements submitted by the veteran, and those he himself 
made in his Board hearing, support the medical evidence 
showing a current disorder.  As such, the Board finds the 
first element of Pond satisfied here for this claim.  Pond, 
12 Vet. App. at 346.  

The Board finds, however, that the second and third elements 
of Pond are not satisfied for this claim.  Id.  As to the 
second element, there is no evidence of record showing that 
during the veteran's service, or within one year of his 
discharge, the veteran suffered a fibromyalgia disorder, or a 
disorder characterized by diffuse generalized pain.  38 
C.F.R. §§ 3.303(b), 3.307, 3.309.  Though service medical 
records document lower spine and left ankle injuries the 
veteran incurred during active duty, there is no evidence of 
record which would support the finding of an inservice 
fibromyalgia disorder, or such a disorder within one year of 
his discharge from service.  In addressing this element, the 
Board also notes that the veteran did not claim service 
connection for this disorder until May 2002, over 33 years 
following discharge from service.  And the earliest evidence 
of record of fibromyalgia diagnosis or treatment is in 
October 2001, also over 33 years following discharge.  Given 
the absence of evidence of a chronic inservice or post-
service fibromyalgia disorder, the Board finds the second 
element of Pond unsatisfied here.  Pond, 12 Vet. App. at 346.       

As to the third element of Pond, the record is absent of 
medical evidence of a nexus between the current disability 
and any inservice disease or injury.  Neither the private nor 
the VA physicians who have examined the veteran for this 
disorder have connected service to the disorder.  As such, 
the third element of Pond is unsatisfied here.  Pond, 12 Vet. 
App. at 346.       

The Board notes that a May 2004 VA examiner addressed whether 
the veteran's fibromyalgia is secondarily related to his 
service-connected lumbosacral spine disability.  Service 
connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 
4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

As noted, it is clear that a current fibromyalgia disorder 
exists.  But, as the May 2004 examiner found no relationship 
between that and the service-connected spine disorder, the 
record lacks medical evidence linking the two.  As such, 
criteria necessary for a showing of secondary service 
connection is unsatisfied here.  38 C.F.R. § 3.310(a).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

	Cervical Spine Disability

The medical evidence also shows that the veteran has a 
current cervical spine disability.  A January 2001 VA 
examiner found the veteran with intervertebral degenerative 
disease and degenerative joint disease with radiculopathy.  A 
June 2002 private examiner and October 2002 VA examiner found 
the veteran with cervical stenosis.  August 2002 magnetic 
resonance imaging (MRI) found multilevel disc desiccation in 
the cervical spine.  And an August 2003 VA examiner found the 
veteran with cervical strain.  As no medical evidence of 
record disputes these findings, the Board finds the first 
element of Pond satisfied here.  Pond, 12 Vet. App. at 346.     

Again, however, medical evidence to support the second and 
third elements of Pond is lacking here.  There is no 
indication of record that the veteran incurred a disease or 
injury involving his cervical spine either inservice or 
within one year of his discharge in September 1968.  38 
C.F.R. §§ 3.303(b), 3.307, 3.309.  In making this 
determination, the Board notes that February 1978 VA 
examination - conducted pursuant to the veteran's claim for 
increased rating for other disorders - was negative for 
disorders involving the cervical spine; the veteran did not 
file a service connection claim for this disorder until doing 
so for his fibromyalgia disorder, 33 years following 
discharge; and the earliest evidence of a cervical spine 
disorder is found in January 2001, over 32 years following 
discharge.  As such, the record lacks evidence showing an 
inservice cervical spine disease or injury or such a disorder 
that chronically manifested following service.  The second 
element of Pond is therefore unsatisfied for this claim.  
Pond, 12 Vet. App. at 346.  

As to the third element of Pond, there is no medical evidence 
of record of a nexus between service and the current 
disorder.  Pond, 12 Vet. App. at 346.     

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 57.
 
III.  The Merits of the Claims for Increased Rating

The veteran claims increased ratings for his service-
connected ankle, legs, and lower spine disorders.  For the 
reasons set forth below, the Board disagrees with the 
veteran.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (2002); 38 C.F.R. § 4.1 (2005).  

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994); cf. Fenderson v. West, 12 Vet. 
App. 119 (1999)(in cases where the original rating assigned 
is appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim). 

Separate diagnostic codes identify the various disabilities, 
and provide for various disability evaluations depending on 
the severity of the disorder.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7.  

	The Left Ankle Disability 

The veteran injured his left foot during combat in Vietnam.  
Accordingly, VA service-connected this injury in an April 
1969 rating decision (at 20 percent disabling).  In April 
1975 the RO increased the rating to 30 percent based on 
symptoms indicative of severe disability.  In November 2001, 
the veteran filed a claim for increased rating in excess of 
30 percent.    

Diagnostic Code (DC) 5284 addresses foot injuries.  As the 
veteran has been assigned a 30 percent evaluation under this 
provision, the Board will focus its analysis on whether a 40 
percent evaluation, which is the maximum allowable under this 
code, is appropriate here.  A 40 percent evaluation may be 
assigned only where medical evidence of record shows that the 
injury has resulted in the actual loss of use of the foot.  

The most recent examination of the left foot since the 
November 2001 claim was in July 2003.  The examiner found 
reflexes poor, with feeble left ankle jerk and fluctuating 
poor responses to trace figures and toe identification.  July 
2002 private medical examination indicated chronic pain in 
the left ankle.  And January 2001 VA examination noted the 
veteran's reports of pain on motion and on weightbearing, 
stiffness, some weakness, reduced flexibility, and daily 
aching.  The veteran also reported that he walks cautiously, 
and that he wears special shoes (Clark's shoes) to compensate 
for a shortening of his left extremity.  But the veteran 
reported no locking or flare ups with his left foot.  On 
examination, the January 2001 examiner reported no swelling, 
heat or redness, and no instability or giving way.  There was 
no tenderness on palpation; there was some diminution of 
motion and of strength.  The veteran had dorsiflexion of 10 
degrees, plantar flexion of 15 degrees, but the foot scarcely 
moved on the left ankle region.  The January 2001 examiner 
reported the veteran's weakness as 3/5 in the left foot.  The 
examiner reported that the veteran is assisted by a cane and 
by uneven ground.  

As this medical evidence shows, the veteran's left ankle/foot 
disorder is characterized by severe symptoms of disability.  
However, these symptoms do not amount to the effective loss 
of use of the veteran's foot.  Though limited, the left foot 
nevertheless functions.  As such, an increased rating beyond 
30 percent is unwarranted here.  

The Board finds, moreover, that an increased rating based on 
the evidence of pain on motion is unwarranted here.  See 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The Board finds that as pain is encompassed 
within the assignment of a 30 percent rating for severe 
symptoms under DC 5284, a higher rating based on this 
authority would not be warranted here.  And the Board finds 
an extraschedular rating unwarranted here as well.  There is 
no medical evidence of record that the veteran's left 
foot/ankle disability causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitates any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2005) 
for assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 57.



	The Lumbosacral Spine Disability

The veteran injured his lower spine during military training 
in August 1966.  He eventually underwent surgery on L3-4 in 
May 1967.  Accordingly, VA service-connected the veteran's 
lower spine disability in December 1968 (at 0 percent 
disabling).  The evaluation was increased to 20 percent in an 
April 1975 rating decision, and then to 40 percent in a May 
1977 rating decision.  In November 2001, the veteran filed a 
claim for increased rating above 40 percent.   

The veteran's lower spine disability had been rated under DC 
5293-5292.  During the pendency of this appeal, the rating 
criteria for evaluating intervertebral disc syndrome - 
addressed under DC 5293 - were amended.  67 Fed. Reg. 54,345, 
54,349 (Aug. 22, 2002) (effective from September 23, 2002).  
Where a regulation changes after the claim has been filed and 
before the administrative process has been concluded, the 
version most favorable to the veteran applies unless 
otherwise provided by the Secretary of Veterans Affairs.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The RO 
considered all relevant criteria in evaluating the veteran's 
low back disability in the April 2004 Supplemental Statement 
of the Case, in which the regulatory changes were set forth 
in full for the veteran.  Accordingly, the Board will 
consider both sets of criteria in evaluating the veteran's 
low back disability.  

The prior version of DC 5293 provides a 40 percent evaluation 
for severe intervertebral disc syndrome, featuring recurring 
attacks with intermittent relief; and a 60 percent evaluation 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, with little intermittent relief.  See 
38 C.F.R. § 4.71a, DC 5293.  An evaluation higher than 60 
percent is not provided for under DC 5293.  

Under the revised criteria, effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of the chronic orthopedic and neurological manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  

A 40 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least four weeks 
but less than six weeks during the past 12 months; and a 60 
percent evaluation is assigned with incapacitating episodes 
of having a total duration of at least six weeks during the 
past 12 months.  38 C.F.R. § 4.71a, DC 5293, as amended by 67 
Fed. Reg. 54345-54349 (August 22, 2002).  An incapacitating 
episode is defined as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 

The Board notes further that VA has recently amended the 
regulatory criteria for rating disabilities of the spine.  
The revised rating criteria became effective September 26, 
2003.  68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003).  The new 
criteria include a revision of 38 C.F.R. § 4.71a, to include 
Plate V, Range of Motion of Cervical and Thoracolumbar Spine, 
which reflect normal ranges of motion of the cervical spine 
and thoracolumbar spine.  68 Fed. Reg. 51,458 (Aug. 27, 
2003).  

To warrant an evaluation over 40 percent here, the record 
needs evidence of incapacitating episodes, or of neurological 
manifestations.  See 38 C.F.R. § 4.71a, DC 5293.  

The record contains no claims or medical evidence 
demonstrating that the veteran has experienced incapacitating 
episodes related to his low back disorder since filing his 
increased rating claim in November 2001.  An increase beyond 
40 percent is therefore not justified under the revised 
criteria of Diagnostic Code 5293 based on incapacitating 
episodes.  

It is clear that the veteran experiences persistent and 
intense pain in his low back.  It is not as clear, however, 
whether this pain is due solely to the service-connected disc 
disease.  Fibromyalgia plays a role in these manifestations, 
but it is not possible to differentiate with accuracy what 
contribution this disorder makes to the overall pain level.  
The veteran has been rated as severely disabled for an 
extended period.  It appears that the reflex abnormalities 
which have been reported are probably within the scope and 
degree contemplated by the criteria for the sixty percent 
rating.  With resolution of reasonable doubt, the criteria 
for the next higher rating are approximated.

The Board finds unwarranted any additional increase here 
based on an extraschedular basis or on 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 and DeLuca.  The veteran does experience 
pain on motion of his lumbar spine, but the rating schedule 
accounts for this limitation.  And the medical evidence of 
record shows that the veteran does not experience fatigue, 
weakness, lack of endurance, spasm, or tenderness.  Moreover, 
there is no medical evidence of record that the veteran's low 
spine disability causes marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitates any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  38 C.F.R. § 
3.321(b)(1) (2005).  Bagwell, 9 Vet. App. at 338-39; Floyd, 9 
Vet. App. at 96.

	Neurological Disorders in the Lower Extremities 

As noted, the veteran experiences radiculopathy into his 
lower extremities as a result of his low spine disorder.  In 
a January 2003 rating decision, the RO service connected the 
veteran for this disorder, at 10 percent disabling for each 
leg.  The veteran contends that the medical evidence of 
record supports his claim to higher ratings.  For the reasons 
set forth below, the Board disagrees with the veteran.  

Diagnostic Code 8520 addresses the neurological 
manifestations of the veteran's disorder.  See 38 C.F.R. 
4.124a, DC 8520 (2005).  Under this provision, complete 
paralysis of the sciatic nerve warrants an 80 percent 
evaluation.  With complete paralysis of the sciatic nerve, 
the foot dangles and drops, no active movement of the muscles 
below the knee is possible, and flexion of the knee is 
weakened or (very rarely) lost.  Incomplete paralysis of the 
sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy; a 40 percent 
evaluation is warranted if it is moderately severe, a 20 
percent evaluation if it is moderate, or a 10 percent 
evaluation if it is mild.  Id.  

As detailed previously, the medical evidence indicates that 
the neurological manifestations affecting the veteran's legs 
are mild.  Though it is clear that the veteran experiences 
tingling and some numbness, there is no evidence of record 
that he experiences either complete or incomplete paralysis, 
or demonstrates symptoms such as muscle atrophy, spasm, 
characteristic pain and limitation, or absent ankle jerk that 
would indicate any type of paralysis.  As such, the Board 
finds that, at any time during the pendency of the appeal 
period, evaluations in excess of 10 percent for the lower 
extremity disorders are unwarranted.  Fenderson, supra.      

And the Board finds unwarranted here any additional increase 
based on an extraschedular basis or under Deluca.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59; 38 C.F.R. § 3.321(b)(1); Bagwell, 
9 Vet. App. at 338-39; Floyd, 9 Vet. App. at 96.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 57.


ORDER

Entitlement to service connection for fibromyalgia is denied.  

Entitlement to service connection for degenerative disc 
disease of the cervical spine with stenosis and radiculopathy 
is denied.  

Entitlement to an increased rating for residuals of a left 
ankle fracture with traumatic arthritis, shortening of the 
left lower extremity, and scar formation, currently evaluated 
as 30 percent disabling, is denied.  

Entitlement to a higher disability evaluation of 60 percent 
for a service-connected lumbosacral spine disorder with 
degenerative disc disease, stenosis, and myofascial pain is 
granted, subject to the law and regulations controlling the 
award of monetary benefits.  

Entitlement to an initial rating in excess of 10 percent for 
left lower extremity radiculopathy is denied.  

Entitlement to an initial rating in excess of 10 percent for 
right lower extremity radiculopathy is denied.    



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


